DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 and 2/25/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becher in US Patent 4011881
Regarding Claim 1, Becher teaches an umbrella comprising: a frame assembly including a support pole (1) and a canopy support structure (3/4/7) associated with the support pole, at least a portion of the canopy support structure being movable relative to a central axis of the canopy support structure; and an actuation mechanism including an actuator (2/11/12/13) having a movable portion (2) movable between a retracted position (Fig. 2) and an extended position (Fig. 1) along an actuator axis oriented generally parallel to the central axis, a length (the exposed portion of element 2 that extends outside pole 1) of the movable portion being greater in the extended position than the retracted position, the movable portion being located at an exterior of the support pole and operably coupled to a portion of the canopy support structure, wherein the actuation mechanism is selectively operable to move the canopy support structure to at least one of automatically transform the umbrella to an open configuration (Fig. 2) and automatically transform the umbrella to a closed configuration (Fig. 1).
Regarding Claim 2, Becher teaches that the actuator is mounted to the support pole.  
Regarding Claim 3, Becher teaches that the support pole includes a mounting end (41) receivable within a base (the ground), the actuator being connected to the support pole (via 47, see Fig. 1) adjacent the mounting end.  
Regarding Claim 4, Becher teaches that the canopy support structure further comprises: a hub (3); a plurality of arms (4) pivotally mounted to the hub;  a transition member (8); and a plurality of support members (7) pivotally coupled 
Regarding Claim 5, Becher teaches that the movable portion is coupled to at least one of the transition member, the plurality of arms (via the hub), and the plurality of support members.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Becher, as applied to Claim 1 above in view of Dubinsky in US Patent 6129101. Becher is silent on the use of an input device for the actuation mechanism. Dubinsky teaches an umbrella including an actuator (Fig. 5) and further including an input device (64) in communication with the actuator, wherein the input device is operable to move a movable portion of the actuator in both a first direction and a second direction to open and close the umbrella, wherein the actuator is continuously operated in response to application of a continuous force a signal received from the input device, wherein the actuator is configured to automatically transform the canopy support structure between the closed configuration and the open configuration in response to operation of the input .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Becher as applied to Claim 1 above in view of Pereira in US Patent 2595697. Becher is silent on the use of a tilt actuator. Pereira teaches an umbrella wherein a portion of the umbrella including the canopy structure is tiltable relative to the central axis, and further comprising another actuation mechanism (see Fig. 5) operably coupled to the tiltable portion of the umbrella, the another actuation mechanism being operable to tilt the tiltable portion of the umbrella. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Becher by adding a tilt actuator as taught by Pereira in order to allow the user to adjust the angle of the umbrella.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becher, as applied to Claim 1 above in view of Small in US Patent 2960094. Becher is silent on the use of a battery. Small teaches an umbrella assembly including a battery pack (35) mounted to a portion of the frame assembly, the batter pack being coupled to the actuation mechanism (29), and further comprising a solar panel (34) operably .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
The applicant alleges that the actuation mechanism of the Becher device fails to teach that the actuation mechanism includes a movable portion that transforms between an extended position and a retracted position where the length of the movable portion is longer in the extended position by arguing that the rack and pinion of Becher does not change length during operation of the device. However, the movable portion of the actuator of the Becher device has been defined as element 2, not the rack and pinion. As explained above, the movable portion 2 of Becher is longer in the extended position (Fig. 1) than in the retracted position (Fig. 2). Becher is therefore deemed sufficient to meet these limitations in the claims and the applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636